DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8, 11, 16-20, 22, 28, 30, 32-34, 38-39 are pending.
Claims 6-7, 9-10, 12-15, 21, 23-27, 29, 31, 35-37 and 40-44 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.

Response to Arguments
Applicant’s arguments have been fully considered but they are moot in light of a new ground of rejection.  See discussion below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 11, 16-20, 22, 28, 30, 32, 38, and 39 arerejected under 35 U.S.C. 103 as being unpatentable over Larsson (WO 03/009757 Al, July 24 2001) in view of Giuffrida (US 10022545 B1, May 11, 2006) and Leuthardt et al. (US 20140277582 A1, September 18, 2014) (hereinafter “Leuthardt”).
	Regarding claims 1, 22, 28, 30, and 39, Larsson teaches a patient stimulation device comprising a plurality of stimulators (e.g., 104, Fig. 1) for selectively applying a stimulus to a patient's body, each of the plurality of stimulators being locatable in a different position upon a patient's body, a patient input interface (e.g., 124, 146, Fig. 1) for receiving data representative of a perceived stimulus from the patient, and an output (e.g., 118, 132, Fig. 1) for communicating to a patient data representative of an applied stimulus, wherein the device comprises a controller (114, Fig. 1) having a training mode, the training mode comprising the controller: (a) actuating at least one of the plurality of stimulators to apply a stimulus to the patient's body (e.g., 418, Fig. 4A), (b) subsequently receiving data representative of a perceived stimulus from the patient input interface (424, Fig. 4A), and (c) subsequently providing the claim 1); wherein the plurality of stimulators apply a stimulus to a patient's body in response to an initiation signal applied to the device by a patient (as recited in claim 22); wherein the patient input interface gesture (construed as the gesture of pushing switch 124, Fig. 1) activated (as recited in claim 28); wherein the device comprises a display unit (118, Fig. 1), and the display unit comprises a screen (as recited in claim 30).  See, e.g., Figs. 1, 4A and associated text.
Larsson does not teach a patient interface for receiving at least position data representative of a perceived stimulus from the patient, and an output for communicating to a patient at least position data representative of an applied stimulus, and a controller programmed to provide the output with data for communication to the patient, wherein the data provided to the output comprises at least position data representative of the applied stimulus which identifies, or allows the identification of, the applied stimulus (as recited in claims 1, 38, and 39).  
Giuffrida teaches a system and method for rehabilitation of a patient that assists the patient in performing certain bodily tasks by sensing motion and muscular activity in certain parts of (and position/location in) the body and applying electrical stimulation to those parts of (and position in) the body to assist the patient in completing the task.  For example,  Giuffrida teaches “a method of rehabilitating a subject having a movement disorder comprising the steps of showing a subject having legs and/or arms a video; performance of a task involving leg and/or arm motion by the subject in response to the video; measuring the subject's leg and/or arm motion in response to the video with a sensor having an output signal; determining with a processor whether the subject's was able to complete the task based in part on the output signal from the sensor; and if not or if only partially completed, applying functional electrical stimulation to at least one of the subject's legs and/or arms to assist the subject in completing the task.”  See 4:39:51 and Fig. 6.  See also 3:29-4:38 and Fig. 7.  
Note that Giuffrida teaches a process that is automated.  See, e.g., 14:45-51 (“… if the video is linked to the user interface software, the software will automatically detect if a subject has performed the requested task and provide feedback through the video to either repeat the task or continue to the next task.”).
Leuthardt teaches various functionality modes and a user interface that allows for manual user input.  See, e.g., [0058] (“The BCI component 204 includes the processing and control circuitry to operate the BCI/assist device 202 in training modes, operational modes (e.g., rehabilitation sessions), calibration modes, and communications modes. … user input devices 292 such as on/off and other buttons or touch-screen displays to enable manual user input …”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Giuffrida and Leuthardt with the invention of Larsson such that the invention further comprises a manual mode (to supplement Larsson’s teaching of an automatic mode)—involving a user interface configured to allow the patient to communicate to the device through the user interface at least position data representative of a perceived stimulus from the patient, and an output for communicating to a patient at least position data representative of an applied stimulus; and a controller programmed to subsequently receive communication from the patient through the user interface of at least position data representative of a perceived stimulus from the patient; and to provide the output with data for communication to the patient, wherein the data provided to the output comprises at least position data representative of the applied stimulus which identifies, or allows the identification of, the applied stimulus (as recited in claims 1, 38, and 39) in order to enhance the rehabilitation of a patient while allowing for manual operation (for purposes of calibration, for instance).
Regarding claims 2-4, as discussed above, Larsson teaches a patient stimulation device wherein the at least position data representative of the applied stimulus is additionally data representative of the intensity and/or form of the applied stimulus (as recited in claim 2); wherein the at least position data representative of a perceived stimulus is additionally representative of the intensity and/or a perceived form of the applied stimulus (as recited in claim 3); wherein the at least position data representative of the applied stimulus further comprises an indication as to whether the perceived stimulus matches the applied stimulus (as recited in claim 4).  See, e.g., 5:17-6:37; Figs. 4A and associated text.
Regarding claim 5, Larsson teaches a patient stimulation device, wherein where the perceived stimulus does not match the applied stimulus, the controller is programmed to indicate the correct applied stimulus to a patient via the output.  See, e..g., 6:5-35. 
Regarding claim 8, Larsson teaches a patient stimulation device, wherein the controller is programmed to actuate a subsequent one of the plurality of stimulators after at least position data representative of a previous applied stimulus is communicated to a patient.  See, e.g., Fig. 2 and associated text. 
Regarding claim 11, Larsson teaches a patient stimulation device, wherein the patient stimulation device stores data (132, Fig. 1), or transfers data to a storage system (116, Fig. 1). 
Regarding claims 32 and 38, Larsson does not expressly teach an automatic familiarisation mode or a training mode. However, as discussed above, Larsson teaches a controller that executes the recited steps that comprise the modes at issue.  
Regarding claims 16-19, Larsson does not expressly teach comparisons of data.  Giuffrida teaches various methods of measuring a subject's motion and muscle activity and using those parameters to provide feedback and control for therapy.  See, e.g., 14:52-62; Figs. 6, 7 and associated text.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Giuffrida with the teachings of Larsson such that wherein the controller is programmed to compare stored data to at least position data received via the patient input interface (as recited in claim 16); wherein the controller compares at least position data representative of a perceived stimulus to at least position data representative of an applied stimulus (as recited in claim 17); wherein the data provided to the output is determined by a comparison between stored data and data received via the patient input interface (as recited in claim 18); wherein the at least position data provided to the output is determined by a comparison between at least position data representative of a perceived stimulus to data representative of an applied stimulus (as recited in claim 19) in order to improve the efficacy of the treatment.
Regarding claim 20, Larsson does not expressly teach a portable device.  Giuffrida teaches a portable device.  See, e.g., Fig. 4 and associated text.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Giuffrida with the teachings of Larsson such that wherein the patient stimulation device comprises a housing for housing electronic components, and the housing is shaped and dimensioned such that the device can be held in the hand of a user during use (as recited in claim 20) in order to improve the usability of the device. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Giuffrida, as applied to claim 1 above, and further in view of Ziobro et al. (US 20050182456 A1, August 18, 2005) (hereinafter “Ziobro”).  
Regarding claim 33, Larsson does not expressly teach a manual mode.  Ziobro teaches a manual mode.  See, e.g., [0057], [0078].  .  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ziobro with the teachings of Larsson such that wherein the controller has a manual familiarisation mode, in which the controller is programmed to actuate at least one of the plurality of stimulators to apply a stimulus to the patient's body in response to patient input via the patient input interface (as recited in claim 33) in order to allow for greater user control in certain use cases.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Giuffrida, as applied to claim 1 above, and further in view of Molina-Negro et al. (US 4541432 A, September 17, 1985) (hereinafter “Molina-Negro”).
Regarding claim 34, Larsson does not expressly teach a mode that applies stimuli to a patient's body in a random sequence.  Molina-Negro teaches a mode that applies stimuli to a patient's body in a random sequence.  See, e.g., 3:14-24.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Molina-Negro with the teachings of Larsson such that wherein the controller has an assessment mode, the assessment mode comprising the controller: (a) actuating the plurality of stimulators to apply stimuli to a patient's body in a random sequence; (b) receiving data representative of a perceived stimulus from the patient input interface after each applied stimulus; and (c) subsequently provide the output with data for communication to the patient, wherein the patient stimulation device stores at least position data representative of the applied stimulus, and the data provided to the output comprises at least data representative of the number of times the at least position data representative of the perceived stimulus matched the at least position data representative of the applied stimulus stored by the patient stimulation device once the random sequence has finished (as recited in claim 34) in order to improve the efficacy of the treatment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792